J-S47022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 JAYSON D. COLEMAN                       :
                                         :
                   Appellant             :   No. 1777 WDA 2017

     Appeal from the Judgment of Sentence Entered November 14, 2017
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-SA-0001829-2017


BEFORE:   OLSON, J., McLAUGHLIN, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY McLAUGHLIN, J.:                 FILED AUGUST 24, 2018

     Jayson D. Coleman appeals from the judgment of sentence of a $25.00

fine plus costs, imposed November 14, 2017, following the dismissal of his

summary appeal. We affirm.

     In August 2017, local police cited Coleman for careless driving following

a traffic incident. See Traffic Citation, 08/28/2017. In September 2017, a

magisterial district judge found him guilty, and Coleman appealed. Notice of

Appeal from Summary Conviction, 09/14/2017. Coleman’s summary appeal

for trial de novo was scheduled for November 14, 0217, at Allegheny County

Court of Common Pleas. Id. Coleman failed to appear for his trial de novo.

See Notes of Testimony (N.T.), 11/14/2017, at 2. The court then dismissed

Coleman’s summary appeal and imposed sentence. Id.; see also Sentencing

Order, 11/14/2017. Coleman timely appealed to this Court. Notice of Appeal,

11/28/2017.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S47022-18



        Following a conviction in any summary proceeding, a defendant may

appeal for trial de novo in the court of common pleas.           See Pa.R.Crim.P.

462(A). However, Pennsylvania Rule of Criminal Procedure 462 provides:

        If the defendant fails to appear, the trial judge may dismiss the
        appeal and enter judgment in the court of common pleas on the
        judgment of the issuing authority.

Pa.R.Crim.P. 462(D).

        Here, Coleman appealed from his summary conviction for careless

driving. His trial de novo was duly scheduled, and Coleman was notified that

it would occur on November 14, 2017. Coleman failed to appear. See N.T.

at 2.    Coleman provides no explanation for his failure to appear nor legal

authority upon which we may grant relief. See generally Coleman’s Br.

        Following our review of the record, we discern no error in the trial court’s

decision to dismiss Coleman’s summary appeal for trial de novo and impose

sentence. Pa.R.Crim.P. 462(D). Accordingly, we affirm.

        Judgment of sentence affirmed.




                                        -2-
J-S47022-18


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2018




                          -3-